DETAILED ACTION
Application 17/070773, “SEPARATOR FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME”, was filed with the USPTO on 10/14/20 and claims priority from a foreign application filed on 10/16/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/9/22.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the dependent claims include numerous instances utilizing the relative term “about” which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is utilized in conjunction with numerical ranges at least in claims 1, 3, 4, 6 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang (US 2016/0285063) and Kim (US 2018/0212219).
Regarding claim 1-3 and 13-20 , Yang teaches a separator (title; Figure 1 item 30) for a rechargeable lithium battery (statement of intended use non-limiting in claim 1), the separator comprising a porous substrate (paragraphs [0008, 0037]); and a heat resistant layer on at least one surface of the porous substrate (paragraph [0008]), 
wherein the heat resistant layer includes a crosslinked binder (paragraphs [0008]) and a filler (paragraphs [0022]), the crosslinked binder including a crosslinked polymer of an urethane-based compound (paragraph [0014, 0043]), and the filler comprising silica particles (paragraph [0063]).
As to claim 20, Yang further teaches (paragraph [0090], Figure 1) a rechargeable lithium battery ( item 100) comprising a positive electrode (item 10); a negative electrode (item 20); and the separator (item 10) disposed between the positive electrode and the negative electrode (Figure 1, paragraph [0006, 0039]).

As to the urethane based binder, claim 1 further requires that the urethane based compound includes at least three curable functional groups and having a molecular weight of greater than or equal to about 10,000, and a (meth)acrylate-based compound including at least two curable functional groups and a molecular weight of less than or equal to about 1,000.
This feature is taught by or at least obvious over Yang at paragraph [0014, 0016] and also Example 3 at paragraph [0119], which together teach or at least suggest the claimed invention as obvious by considering that the general conditions are set forth in paragraphs [0114, 0016] and the specific compound of Example 3 could be modified such that the urethane based compound includes more than two functional groups, so as to yield the claimed invention.  Therefore, the claimed invention is implicitly taught by, or at least on obvious variant of the teachings of Yang.

Yang does not appear to teach a preferred diameter of less than or equal to 100 nm, or as to claim 3 between 15 and 90 nm, or wherein the filler particles each have a functional group on the surface thereof, with [as to claims 2 and 13-19] the functional group being selected from a (meth)acrylate group, a vinyl group, a hydroxy group, an epoxy group, an oxane group, an oxetane group, an ester group, and an isocyanate group.
It is noted that Yang does teach the filler particle diameter of 1 to 2000 nm as a broadly desirable range (paragraph [0065]),
In the battery art, Kim teaches filler particles for a heat resistant layer (abstract), having a preferred diameter of less than or equal to 100 nm (paragraph [0032]) such as 15 nm (paragraph [0095]), and wherein the filler particles each have a functional group on the surface thereof (paragraph [0013]) for the benefit of improving shrinkage, rupture and heat resistance properties (paragraph [0010]). Kim further teaches wherein the functional group of the inorganic particle is selected from a (meth)acrylate group, a vinyl group, a hydroxy group, an epoxy group, an oxane group, an oxetane group, an ester group, and an isocyanate group (paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Yang by providing filler particles having a diameter of 15 to 90 nm, wherein the filler particles each have a functional group such as those claimed on the surface thereof for the benefit of improving shrinkage, rupture and/or heat resistance properties of the separator as taught by Kim.

Regarding claim 4, the cited art remains as applied to claim 1.  Yang further teaches wherein the filler is included in an amount of about 50 wt % to about 97 wt % based on a total weight of the crosslinked binder and the filler (paragraphs [0066]; see also Kim paragraph [0047]).  

Regarding claim 5, the cited art remains as applied to claim 1.  Yang further teaches wherein the filler comprises a ceramic selected from Al2O3 (paragraph [0063]; see also Kim at paragraph [0045]).

Regarding claim 6, the cited art remains as applied to claim 1. Kim further teaches that the silica particles having a functional group on the surface and the ceramic may be included in a weight ratio of 20:80 (paragraph [0047]), which overlaps the claimed range about 2:8 to about 8:2.  
As described in MPEP 2144.05, a prima facie case of obviousness exists when the range disclosed by the prior art overlaps the claimed range.  Additionally, Kim teaches the ratio of surface treated particles to non-surface treated particles as a result-effective variable to be controlled to ensure that the desired heat-resistance and thermal shrinkage properties are indeed achieved (paragraph [0047]), making the ratio obvious to optimize.

Regarding claim 7, the cited art remains as applied to claim 1.  Yang further teaches wherein the urethane-based compound and the (meth)acrylate-based compound are included in a weight ratio of about 10:90 to about 90:10 (paragraph [0119]).

Regarding claim 8, the cited art remains as applied to claim 1.  Yang further teaches wherein the urethane-based compound comprises 5 to 30 curable functional groups (paragraphs [0016, 0047-0049, 0051]).

Regarding claims 9-12, the cited art remains as applied to claim 1.  Yang further teaches wherein the curable functional group is selected from a (meth)acrylate group, a vinyl group, a hydroxy group, an ester group, a cyanate group, a carboxyl group, a thiol group, a C1 to C10 alkoxy group, a heterocyclic group, an amino group, or a combination thereof (paragraphs [0042, 0045]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kwon (US 2022/0149480) teaches urethane binder with isocyanate crosslinking agent;
Arnold (US 2017/0170441) acrylated urethane binders;
Pieczonka (US 2014/0242452) urethane, isocyanate mixed binders;
Oh (US 2007/0202403) composite polymer binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723